Filed 7/15/15 L.A. Memorial Coliseum Com. v. Insomniac, Inc. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


LOS ANGELES MEMORIAL                                                 B257155
COLISEUM COMMISSION et al.,
                                                                     (Los Angeles County
         Plaintiffs and Appellants,                                  Super. Ct. No. BC472814)

         v.

INSOMNIAC, INC. et al.,

         Defendants and Respondents.



         APPEAL from postjudgment orders of the Superior Court of the County of Los
Angeles, Terry A. Green and Gregory W. Alarcon, Judges. Reversed.
         Burke, Williams & Sorensen, Charles E. Slyngstad, Brian S. Ginter for Plaintiffs
and Appellants.
         The Kaufman Law Group, Gary J. Kaufman, Colin A. Hardacre, Natasha L. Hill
for Defendants and Respondents Insomniac, Inc.
         Mennemeier Glassman, Eric J. Glassman for Defendants and Respondents Go
Ventures, Inc.
                                    INTRODUCTION


       Plaintiffs and appellants (plaintiffs)1 appeal from the trial court’s postjudgment
orders awarding attorney fees to defendants and respondents (defendants)2 as prevailing
parties under Code of Civil Procedure section 1021. On January 27, 2015, we reversed
the judgment in favor of defendants upon which the postjudgment attorney fees orders
were based. The parties agree that our reversal of the judgment warrants summary
reversal of the attorney fees orders because there are no prevailing parties entitled to such
fee awards under section 1021. (See Lafferty v. Wells Fargo Bank (2013) 213
Cal. App. 4th 545, 572; Gilman v. Dalby (2009) 176 Cal. App. 4th 606, 620.)
       We agree with the parties and therefore reverse the postjudgment orders awarding
attorney fees to defendants. Plaintiffs are awarded costs on appeal.




1
      Plaintiffs are the Los Angeles Memorial Coliseum Commission and the Los
Angeles Memorial Coliseum Association.
2
       Defendants are Insomniac, Inc. and GoVentures, Inc.


                                              2
                                     DISPOSITION


       The postjudgment orders awarding attorney fees to defendants are reversed.
Plaintiffs are awarded costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                               MOSK, J.

We concur:



              TURNER, P. J



              KIRSCHNER, J.





       Judge of the Superior Court of the County of Los Angeles, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                           3